Title: Enclosure: [Amount Expended in Purchases of the Domestic Debt], [26 December 1794]
From: 
To: 




Amount expended in purchases of the domestic debt of the United States, pursuant to the fourth section of the Act of August, 12, 1790, entitled “An Act making provision for the reduction of the public debt,” viz.




By Jonathan Burrall, per warrant, No. 2454,




dated February 4, 1793,
50,000.  



By Samuel Meredith, 2482,




dated Feb. 19, 1793,
234,901.89



By ditto, 3085,




dated Sept. 2, 1793,
  50,000.  





334,901.89


Amount appropriated for paying the principal and interest of the debt due to foreign officers, by the fifth section of the Act, entitled “An Act supplementary to the Act making provision for the debt of the United States,” passed on the 8th day of May 1792.




Principal,
186,988.23



Interest,
  44,987.58
231,975.81


Payment of the first instalment due on the 31st of December, 1792, on a loan made of the Bank of the United States, in pursuance of an Act for the purpose passed on the 2d of March, 1793,
200,000.  



Payment on account of the French debt, in the year 1792, on warrants particularised in page 52, of the printed statement for said year,
435,263.83



in the year 1793, on warrants particularised in the statement herewith, for said year,
1,337,881.32





1,773,145.15


Payment for bills of exchange purchased and remitted to the Commissioners at Amsterdam, on account of the Dutch debt, viz. Sterling £34,436:15:6 credited in their accounts for the year 1793, at 406,565.4.








Guilders
30,000.
do.
 do
30,000. . 


Ditto
100,000.
do. for the year
1794,
100,000. . 


Guilders
536,565.4. 







which bills cost, per warrants particularised in the statement herewith, for the year 1793,
 203.669.30





2,743.692.15


Balance remaining on the 31st of December, 1793, to be applied to replace the foreign fund,

1,257,503.58




4,001,195.73


